                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT ANDREW REED,                                    CIVIL ACTION
             Petitioner

                         v.                            N0.19-2355

SEAN MARLER, WARDEN,etal.,
              Respondents.

                                              ORDER

        AND NOW, this 25 th day of October 2019, upon considering Robert Andrew Reed's

Petition for habeas relief under 28 U.S.C. § 2241 (ECF Doc. No. 2), the Commonwealth's

Response (ECF Doc. No. 19), and for reasons in the accompanying memorandum, it is

ORDERED:

        1.      Mr. Reed's Petition for habeas relief (ECF Doc. No. 2) is DENIED as we lack

jurisdiction;

        2.      We decline to issue a certificate of appealability as Mr. Reed has neither shown

denial of a federal constitutional right, nor has he established reasonable jurists would disagree

with our findings as to a lack of jurisdiction requiring we find no probable cause to issue a

certificate of appealability; and,

        3.      The Clerk of Court shall close this case.
